Citation Nr: 0309425	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  00-09 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for CFS (chronic 
fatigue syndrome), including an UI (undiagnosed illness) 
manifested by fatigue.

2.  Entitlement to service connection for a respiratory 
disease, including an UI manifested by signs or symptoms of a 
respiratory disease.

3.  Entitlement to service connection for a skin condition, 
including an UI manifested by dermatological signs or 
symptoms.

4.  Entitlement to service connection for a GI 
(gastrointestinal) disorder, including an UI manifested by GI 
signs or symptoms.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION

The veteran had active service from December 1990 to May 
1991, including service in the PGW (Persian Gulf War) in the 
Southwest Asia Theater of Operations from January 20 to May 
4, 1991.

This appeal came to the Board of Veterans' Appeals (Board) 
from a February 2000 RO rating decision that denied the 
claims listed on the first page of this decision.  In 
September 2002, the Board undertook additional development on 
the issues, pursuant to authority under 38 C.F.R. 
§ 19.9(a)(2) (2002).  In a September 2002 letter, the Board 
notified the veteran of recent legislation that expanded the 
provisions of 38 U.S.C.A. § 1117 (West 2002) to include the 
signs and symptoms noted in 38 C.F.R. § 3.117(b) (2002) that 
may be manifestations of an UI.  The Board also requested 
information from the veteran on any treatment for the claimed 
conditions since 2000 and authorization and consent from him 
to obtain those records.  The veteran submitted the requested 
information and signed consent forms, and the Board in 2003 
obtained the identified treatment reports from various 
private medical facilities.  Those records have been included 
in the veteran's claims file.



REMAND

The Board's regulation authorizing development of evidence or 
cure of procedural defect by issuance of Veterans Claims 
Assistance Act of 2000 letters was invalidated by Disabled 
American Veterans v. Secretary of Veterans Affairs, No. 02-
7304 (Fed. Cir. May 1, 2003).  Under the circumstances, the 
private medical reports obtained by the Board in 2003 may not 
be adjudicated prior to review of this evidence by the RO.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should review the claims for 
service connection for CFS, including an 
UI manifested by fatigue, a respiratory 
disease, including an UI manifested by 
signs or symptoms of a respiratory 
disease, a skin condition, including an 
UI manifested by dermatological signs or 
symptoms, and a GI disorder, including an 
UI manifested by GI signs or symptoms.  
This review should include consideration 
of the evidence obtained by the Board in 
2003.

2.  If action remains adverse to the 
veteran after the above action, an 
appropriate supplemental statement of the 
case should be sent to the veteran and 
his representative.  They should be 
afforded the opportunity to respond to 
the supplemental statement of the case 
before the file is returned to the Board.


The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
RO's to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




